Title: George Joy to James Maury, 11 May 1813
From: Joy, George
To: Maury, James


Dear Sir,
London 11th May 1813
I was very glad to find by your favor of the 22nd that my Anticipation had met your approbation. I have had similar Expressions of satisfaction from several of my friends. The Monthly and Critical Reviews for April have recommended it; and I have consented, at the request of the Editors of the Pamphleteer, to the publication of a second Edition in their next. For you must note that I am £150 out of pocket by printing and dispersing Publications for the benefit of our Government; from them I never have and never shall receive a farthing; and I am glad of any opportunity of dispersing my Efforts to establish, what I believe to be the true Case, free of Expence.
To this new Edition I have furnished some additions which were omitted before, cheifly from the mere haste in which it was necessary to work it thro’ the Press.
I […] as you […] I am […] of the ignorance of this people in respect to the most important facts connected with the Dispute. You would be astonished at the round assertions I have had to contradict in respect to the Law for naturalising Seamen in this Country. I have met with one of them this very Morning at the Tavistock from Gentlemen of respectability and otherwise well informed.
In the preface to the second Edition and Notes that I now hand you in M.S., with a printed Copy of the first Edition, you will see, with a slight occasional reference to the printed part, and without wading through it again, the additions that will be contained in the second. I have just heard that there will be two opportunities shortly from your port, for the first of which this may be in time: for the last I think I shall be able to send the whole in print. I pray you therefore, if this should only be in time to be sent, to do me the favor to enclose it […] reading for […] to […] to take Copy from the Extract of the statute near the Close of the Preface to the second Edition, you may find it useful with the incredulous. I copied it myself from the statute Book Many Months ago, and have given several Copies of it to the Ungodly of late to confirm their faith.
As I cannot write Mr: M. by this Conveyance; I would thank you to give this letter Currency with the Parcel; and am always very truly and respect⟨fully⟩ Dear sir Your very hble servt:
Geo: Joy
I cover also a Parcel for the President of Harvard […] thank you to […]
